


Exhibit 10.1


Sears Hometown and Outlet Stores, Inc.


Stock Unit Agreement
_________, 20__


This is a Stock Unit Agreement between Sears Hometown and Outlet Stores, Inc.
(the “Company”) and the individual who has executed this Stock Unit Agreement
above the signature line entitled “Grant Holder” (the “Grant Holder”). The term
“this Agreement” means collectively this Stock Unit Agreement and each Grant
Supplement (defined in section 1 of this Agreement) relating to this Agreement.


Preliminary Statement


This Agreement is made pursuant to the Company’s Amended and Restated 2012 Stock
Plan, as amended from time to time (the “Plan”). Capitalized terms used but not
defined in this Agreement are defined in the Plan.


Terms and Conditions


The Company and the Grant Holder agree as follows:


1. Stock Unit Grants. This Agreement is a “Stock Agreement” referred to in
Section 2.20 of the Plan. For each of the Company’s Stock Unit grants to the
Grant Holder pursuant to the Plan, this Agreement, the Plan, and each Grant
Supplement to this Agreement (which Supplement need not be signed by the Grant
Holder), will govern. The Stock Units granted by the Company to the Grant Holder
pursuant to the Plan together are referred to as the “Stock Units.” The Company
will evidence each grant of Stock Units to the Grant Holder by an agreement
entitled “Supplement to Stock Unit Agreement” to be attached to this Agreement
from time to time (each a “Grant Supplement” and together the “Grant
Supplements”). Grant Supplements will indicate the number of Stock Units granted
to the Grant Holder and the restrictions and forfeiture conditions that are
applicable to the Stock Units granted. This Agreement governs all (a) Stock
Units granted to the Grant Holder prior to date of this Agreement as to which
the forfeiture conditions pursuant to section 2 of this Agreement have not
expired as of the date of this Agreement and (b) Stock Units granted to the
Grant Holder on or after the date of this Agreement. All Grant Supplements,
whenever delivered to the Grant Holder, are incorporated into and form a part of
this Agreement.


2. Restrictions; Forfeiture Conditions.


(a)
Each grant of Stock Units is subject to each of the restrictions and each of the
forfeiture conditions described in this Agreement and in the Grant Supplement
applicable to the grant until all of the restrictions and forfeiture conditions
have been satisfied or have otherwise expired or been terminated. Failure to
satisfy the forfeiture conditions by the times specified on the Grant Supplement
will result in the forfeiture of the number of unvested Stock Units specified on
the Grant Supplement. Unvested Stock Units may not be sold, transferred,
exchanged, assigned, pledged, hypothecated, or otherwise encumbered or disposed
of except by the laws of descent and distribution.



(b)
If the Grant Holder’s employment with the Company or its subsidiary terminates
for any reason other than by reason of disability (as determined by the Company)
or death, then the Grant Holder will forfeit all of the Grant Holder’s right,
title, and interest in and to the then-unvested Stock Units as of the date of
employment termination, and the unvested Stock Units will revert to the Company
immediately following the event of forfeiture. If the Grant Holder’s employment
with the Company or its subsidiary terminates due to the Grant Holder’s
disability or death, the Stock Units will be deemed to have vested on the day
immediately preceding the date of termination except that if the grant includes
performance goals the vesting will be deemed to have occurred only to the extent
the Committee determines that the performance goals have been satisfied as of
the date of termination.



(c)
The Grant Holder will forfeit all unvested Stock Units if (i) in the opinion of
the Committee, the Grant Holder, without the written consent of the Company,
engages directly or indirectly in any manner or capacity as principal, agent,
partner, officer, director, employee, or otherwise, in any business or activity
that competes with the business conducted by the Company or any of its
subsidiaries or (ii) the Grant Holder performs any act or engages in any
activity or conduct that in the opinion of the Chief Executive Officer of the
Company or the Committee is inimical to the best interests of the Company. The
restrictions and forfeiture conditions imposed by this subsection (c) will apply
to all cash and other consideration received by the Grant Holder with respect to
the Stock Units in connection with mergers,





--------------------------------------------------------------------------------




reorganizations, consolidations, recapitalizations, and other changes in
corporate structure affecting the common stock of the Company.


3. Limitations on Rights. The Stock Units are bookkeeping entries only. In
accordance with, and subject to, this Agreement and the Grant Supplements the
Company only will make cash payments with respect to the Stock Units, as to
which the Grant Holder will have no rights to receive Stock or other securities
of the Company, no rights as a stockholder of the Company, no dividend rights,
and no voting rights.


4. Timing and Manner of Cash Payment. As soon as practicable, and in no event
more than twenty days, after the date Stock Units vest in accordance with this
Agreement and the applicable Grant Supplement or Grant Supplements, the Company
will make to the Grant Holder the lump sum cash payment to be made in
satisfaction of the Stock Units in accordance with, and subject to, this
Agreement and the the Grant Supplement. The Grant Holder and the Grant Holder’s
successors, heirs, assigns, and personal representatives will have no continuing
rights or interests in the Stock Units that have been paid by the Company in
accordance with this section 4.


5. Adjustments. Section 12 of the Plan is applicable to this Agreement and the
Stock Units.


6. No Right of Continued Employment. Nothing in this Agreement will (a)
interfere with or limit in any way the right of the Company or any of the
Company’s subsidiaries to terminate the Grant Holder’s employment at any time or
(b) confer upon the Grant Holder any right to continue in the employ of the
Company or any of the Company’s subsidiaries.


7. Payment of Taxes. Whenever the law requires the Company to withhold or pay
federal, state, or local taxes of any kind (including the Grant Holder’s FICA
obligation) on behalf of the Grant Holder with respect to the Stock Units, the
Grant Holder will pay the required withholding amount to the Company no later
than the date due, or to make other arrangements satisfactory to the Company
regarding payment of the withholding amount. The obligations of the Company
under this Agreement will be conditional on the Grant Holder’s compliance with
these withholding payment requirements. The Company and its affiliates will, to
the extent permitted by law, have the right to deduct the withholding amount
from any payment of any kind otherwise due from the Company or its subsidiary to
the Grant Holder, including without limitation any payment referred to in
section 4 of this Agreement.


8. Grants Subject to Clawback. All cash and other consideration received by the
Grant Holder with respect to the Stock Units are subject to forfeiture, recovery
by the Company, and each other action pursuant to clawback or recoupment
policies that the Company may adopt from time to time, including without
limitation policies that the Company may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder or as otherwise required by law.


9. Amendment. This Agreement may not be modified, amended, or waived in any
manner except in writing signed by the Company and the Grant Holder. The waiver
by the Company or the Grant Holder of compliance with any term of this Agreement
will not operate or be construed as a waiver of any other term of this Agreement
or any subsequent breach of a term of this Agreement.


10. The Plan Controls. The terms of the Plan are incorporated into and made a
part of this Agreement, and this Agreement will be governed by and construed in
accordance with the Plan. If any actual or alleged conflict occurs (a) among the
terms of the Plan, the terms of this Agreement, and the terns of a Grant
Supplement, or (b) between the terms of the Plan and the terms of this Agreement
or the terms of any Grant Supplement, the terms of the Plan will be controlling
and determinative.


11. Successors. This Agreement will be binding upon all successors of the
Company in accordance with the terms of this Agreement and the Plan.


12. Severability. If any one or more of the terms contained in this Agreement
are invalid, illegal, or unenforceable, the other terms of this Agreement will
be construed and enforced as if the invalid, illegal, or unenforceable term had
not been included.


13. Notice. Notices and communications under this Agreement must be in writing
and delivered personally, by overnight courier, or by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:


Human Resources Department
Sears Hometown and Outlet Stores, Inc.
5500 Trillium Boulevard, Suite 501




--------------------------------------------------------------------------------




Hoffman Estates, Illinois 60192
Attn: Vice President, Human Resources


or any other address designated by the Company in a written notice to the Grant
Holder. Notices to the Grant Holder will be directed to the address of the Grant
Holder then currently on file with the Company, or at any other address given by
the Grant Holder in a written notice to the Company.


14. Administration. The authority to manage and control the operation and
administration of this Agreement will be vested in the Committee. The Committee
will have all powers with respect to this Agreement that it has with respect to
the Plan. All interpretations of this Agreement and the Plan by the Committee
and all decisions made by it with respect to this Agreement are final and
binding on the Grant Holder and all other persons.


15. Governing Law. Illinois law, other than its conflict of laws principles,
will govern interpretation, performance, and enforcement of this Agreement.




Sears Hometown and Outlet Stores, Inc.




By: ____________________
Becky Iliff
Vice President, Human Resources






________________________
Grant Holder








--------------------------------------------------------------------------------






Sears Hometown and Outlet Stores, Inc.


Supplement to Stock Unit Agreement




__________________
Grant Holder


, 20
Grant Date


_________
Number of Stock Units




Dear Grant Holder:


I am pleased to inform you that Sears Hometown and Outlet Stores, Inc. has
granted to you the number of Stock Units indicated above. The Stock Units are
granted to you pursuant, and subject to, the terms of (1) the Sears Hometown and
Outlet Stores, Inc. Amended and Restated 2012 Stock Plan (the “Plan”), (2) the
Stock Unit Agreement between Sears Hometown and Outlet Stores, Inc. and you (the
“Stock Unit Agreement”), and (3) this Supplement to Stock Unit Agreement. This
Supplement to Stock Unit Agreement is a “Grant Supplement” referred to in the
Stock Unit Agreement.


Unless the Stock Units are forfeited earlier in accordance with section 2 of the
Stock Unit Agreement, the Stock Units will vest on __________, 20__ (the
“Vesting Date”) and, subject to the terms and conditions of the Plan, the Stock
Unit Agreement, and this Supplement to Stock Unit Agreement, we will make a cash
payment to you on or about __________, 20__ equal to the product of (1) the
number of Stock Units indicated above and (2) the closing price of our common
stock, $0.01 par value, on the Nasdaq Stock Market (or substitute or successor
stock exchange) on the Vesting Date.




    
Sears Hometown and Outlet Stores, Inc.




By:                    
Becky Iliff
Vice President, Human Resources








